The Court
inquired, on what ground the insurance' was-included, observing, that it could not be done unless a provision for it was included in the mortgage, or by express consent.
Mr. Riker said that the insurance was necessary to preserve' the security, and that it was so charged in the bill, which here had been taken as confessed.
The Court did not think this sufficient. Insurance stands on a different footing from taxes, as it may be effected by the mortgagee for his own security. But taxes are a legal charge upon the estate, not upon the mortgagee. But at a subsequent day, an order was taken on Mr. Kilter’s motion, that the master should report “whether any agreement existed between “ the mortgagor and mortgagee, by which the former agreed “ that the premises should be insured, and the policy assigned “ to the mortgagee ; and whether there was any agreement to “ renew the policy at the expense of the mortgagor and his “ assigns, and whether it has been renewed, and whether the “ moneys, reported by the master as paid for insurance, were “ paid by the request, consent or approbation of the defen- “ dant Winans, after he became proprietor of the premises.”
The master’s report upon this reference was satisfactory, upon which the decree passed, including the charge of insurance.